Title: John Quincy Adams to John Adams, 15 June 1784
From: Adams, John Quincy
To: Adams, John



Honoured Sir
London June 15th: 1784

I this day receiv’d your favour of the 11th. instant and expect to send the Books away, in the course of this week, if I receive no contrary orders from you I shall leave this place, to morrow se’en night, and shall attend Parliament, and the courts of Justice, which are now sitting, as often as possible, in the mean time. Mr. Whitefoord, who has been extremely polite and kind to me, introduced me to a Member of Parliament, who will take me into the House; I was there yesterday, and heard Mr. Burke make a very long speech; you may have seen in the Papers, that he informed the house, some time since, of his intention to make a motion, respecting an adress to the King, upon his speech, at the opening of the present Session; the day finally appointed for the motion, was yesterday, and Mr. Burke, spoke, for better than two hours, and then made a motion, which the Speaker was an hour reading; the public papers will give you a much more particular account of, both the speech and the motion than I am capable of, but the purport of both was to inform the King, “that the late Parliament, was a most excellent and virtuous one, and that he did very wrong, in dissolving it; that the People had no right to present addresses, to his Majesty, to thank him for dismissing any ministers whatever, that the late Ministry was the best Ministry this Country could have, and that they had pursued a very wise method for the government of India, and finally , ifIndia was entirely lost it would be because their plan had ted.” When the Speaker had read the motion, he called upon those who were of the same opinion to say “aye” and about four voices were heard, the “no’s” being demanded (for no one person answered a word to any of the arguments of Mr. B—) the whole house, cried “no” and at about 8. in the evening the house broke up. This morning I went and heard the pleadings before Lord Thurlow, in the Court of Chancery, several Lawyers spoke, but the subject, was not very interesting; to morrow Mr. Sawbridge’s motion for a Parliamentary reform is to come forward, and I shall endeavour to attend.

With my Respects to Mr. Dumas & family I remain, Your dutiful Son.
J. Q. Adams


P.S. There is a young American here named Murray from Maryland, he is studying Law in the Temple, and intends making a Tour thro’ Holland this Summer; perhaps he will go over at the same time I do.

